            Case 1:15-cv-08800-JPO Document 101 Filed 09/10/19 Page 1 of 8



GARMAN TURNER GORDON LLP
ERIC R. OLSEN
Nevada Bar No. 3127
650 White Drive. Suite i00
Las Vegas" Nevada 891 19
Tel: (725) 777-3000
Fax: (725) 777-3112
Email: eolsen@gtg.legal
Attorneys .for Peter Lazare. as Trtrstee,
Third Party Lazare. and Crossclaim Lazcu"e


                               UNITED STATES DISTRICT COURT

                             SOUTHERI{ DISTRICT OF NEW YORK

                                                             Case   No. 1:15-cv-08644 (JPO)
       In Re Dispute over Distribution of Assets of the
                   Estate of Mildred Ash                     Case   No. 1:15-cv-08800 (JPO)

 ASHER B. EDELMAN. J. Edelman                                               ECF Case

 V,                                                          SECOND AMENDMENT TO
                                                             STIPULATION AND ORDER
 U{ITED STATES. Lazare                                       ENTERED OCTOBER 12, 2018


 .ION EDELMAN. Cross-claim J. Edelman

 \'.

 PETER LAZARE. Trustee" Third Party Lazare and
 Cross-claim Lazare,
 And
 ASHER EDELMAN. Executor. J. Edelman and
 Cross-claim Lazare.



           The Executor of the Estate of Mildred Ash and the Trustee of the .lon Edelman Trust.

through their attorne,vs. agree and stipulate as follou's:

           This Honorable Court entered the Stipulation and Order of Settlement and Dismissal (Dkt.

192) on October 12.2018, including. among others, the following provisions:
          Case 1:15-cv-08800-JPO Document 101 Filed 09/10/19 Page 2 of 8


              WHEREAS, on October 21,2016, the Ash Estate loaned $131,000 of its
      assets to Remko Spoelstra, who thereafter defaulted on his repayment obligation,
      and the Ash Estate cofilmenced an action against Spoelstra to collect the $131,000
      principal and interest due, which was pending in this court as Edelman v. Spoelstra,
      l7-CY-4792 (KBF) ("Spoelstra"), and as to which a judgment in the amount of
      $173,471.22 (the"Spoelstra Judgment Amount") was signed and entered by Judge
      Forrest, on May 22,2018 (Spoelstra Dkt. 43); and

              WHEREAS, the Ash Estate has agreed that, in the event that it does not
      collect the full Spoelstra Judgment Amount through Spoelstra, Asher will take
      assignment of the Ash Estate's claim in Spoelstra and reimburse the Ash Estate out
      of his personal assets at the time of the final distribution of the Ash Estate assets,
      so that the Ash Estate will have recouped the entire Spoelstra Judgment Amount;
      and
               5.     After the Estate distributes the Trust Taxes Owed, at the appropriate
      time (as provided by this Stipulation), the Estate shall make the following
      disbursements (the "Party Disbursements"). The first $1,100,000 of the remaining
      portion of the Estate Amount is to be divided evenly between the USAO and the
      Edelman Trust. Any amount remaining in the Ash Estate above the $ 1 ,1 00,000 shall
      be disbursed to the USAO. Disbursement to the USAO shall be made by electronic
      funds transfer pursuant to instructions to be provided by the USAO, and
      disbursement for the Edelman Trust shall be made by wire to the client trust account
      of Garman Turner Gordon. The oniy portion of the Estate Amount that will be
      applied against the Jon Tax Liability is that amount paid to the USAO pursuant to
      this paragraph and Paragraph 8; and

              8. Within fourteen (14) days of receiving the SCPA 5 2203 release
      from the Surrogate's Court, the Spoelstra Judgment Amount shall be distributed by
      Asher in the manner specified in paragraph 5 unless the Spoelstra Judgment
      Amount has already been deposited into the Ash Estate account, in which case it
      will be disbursed as part of the Party Distributions.
      Thereafter, this Court entered the Amendment to Stipulation and Order entered October

l2,2}l8   on June 28,2019 (Dk1. 209), including, among others, the following provisions:

              No Petition, as of the date below, having been initiated by the Executor of
      the Estate, Asher Edelman ("Asher"), in the Surrogate's Court of the State of New
      York, County of New York, pursuant to SCPA Section 2203 for a release from
      liability for making Party Disbursements as required by paragraph 6 of the
      Stipulation and Order entered by the Court on October 12,2018 (Dkt. No. l92,the
      "Stipulation and Order"), the Parties to the Stipulation and Order hereby stipulate
      to amend the Stipulation and Order as follows:

             24. The Stipulation and Order shall allow the Parties to proceed from this date
      forward pursuant to SCPA Section 2202, instead of SCPA Section 2203; and



                                                2
        Case 1:15-cv-08800-JPO Document 101 Filed 09/10/19 Page 3 of 8



              26. The Parties have approved a form of agreement to be filed with the
      Surrogate's Court pursuant to SCPA Section 2202 (*2202 Agreement"). That22AZ
      Agreement shall be executed by Asher and the Trustee of the Edelman Trust, Peter
      Lazare ("Lazare"),contemporaneously with execution of this amendment, but shall
      not be filed with the Surrogate's Court until the Party Disbursements are made in
      accordance with Paragraphs 5 and 8 of the Stipulation and Order, which Party
      Disbursements shall be made by the Ash Estate within frve (5) business days of the
      entry of the Court's order approving this Amendment to Stipulation and Order. In
      accordance with the Court's Order of May 9,2079, the Party Disbursements shall
      include all amounts stated in the 2202 Agreement. Upon confirmation of receipt of
      Party Disbursements by the USAO and Garman Tumer Gordon, Asher shallfile the
       2202 Agreement with the Surrogate's Court of the State of New York, County of
      New York.

              The Parties further stipulate that the Stipulation and Order entered October
       lZ, 2A18, shall in all other respects remain in fuii force and effect, except as
       modified by the Court's Order dated May 9, 2019'

       Having previously disbursed the Trust Taxes Owed, the Estate contained fi633,446.82.

After subtracting a $20,000.00 agreed upon reserve for the Estate's legal expenses in defending

against the Nevada action by Jon Edelman and relating to settling the Estate (See DLd..209 at2),

$613,447.g2 remained in the Estate to be divided evenly between the USAO and the Edelman

Trust; a share of $306,723.41 each. Per the Court's May 9, 2019 Order, the Trust received

$8,159.60, on June lA,20lg,as an advance against its share, thus reducing the Trust's even
                                                                                           share


to $298,563.81, while the USAO'S even share remained at $3A6,723.41.

       On July 5,z11g,the Estate wired $3A6,723.41 to the USAO but wired only $125,086.50

to the Trust, thus failing to comply with the Court's Orders requiring evenly divided distributions

to the USAO and the Trust. The difference in the amounts that were to be evenly divided is equal

to the Spoelstra Judgment Amount of $173,477.22.IJnder the Orders of the Court, if the Estate

did not collect the full Spoelstra Judgment Amount by the time of the final distribution ("Party

Disbursements"), Asher Edelman agreed to take assignment of the Estate's claim in Spoelstra af,ld

reimburse the Estate out of his own personal assets at the time of the Party Disbursements, so that



                                                 a
                                                 J
          Case 1:15-cv-08800-JPO Document 101 Filed 09/10/19 Page 4 of 8



the Estate rvould have recouped the entire Spoelstra Judgment Amount. Asher. hou'evet, failed to

reimburse the Estate the Spoelstra Judgment Amount prior to making the Par1,v Disbursements,

unilaterall,v electing instead to make uneven disbursements. pay'ing the USAO its     full   share and


the Trust only 42o/, of its share.

        The Parties agree that the Trust now has the right to seek enfbrcement fiom the Court of

its Orders of October 12.2018 (Dkt. 192) and June 28. 2019 (Dkt. 209) against the Estate and

Asher Edelman. and to request an-v additional and further remedies the Courl deems appropriate'

Nonetheless. the Trust and the Estate have reached a stipulation under u,hich the Trust   will forebear

(not release) those rights on the following tenxs:

        THEREFORE. THE PARTIES STIPULATE and the COURT ORDERS.                      AS fOIIOU.S:



        WHEREAS. the Parlies stipulate that the aboYe recitals are true and correct: and

        WHEREAS. Asher represents that he is sending works of afi to Christie's auction house

tbr purposes of being sold in private sale and if not sold. Asher u'il1 make his best efforls to have

the rvork inciuded in the November Christie's auction(s): and

        WHEREAS, Asher stipulates and agrees to cure his violation of the Court's Orders            b1'


pay,ing the   tull Spoelstra Judgment Amount to the Trust by December 27,2019-

        THEREFORE, the Trust u,iil reserve and lbrebear its rights to enforce the Cout't's Orders.

as outlined above. so long as Asher and the Estate do the   tollou'ing:

         1.      Asher has pror.ided to counsel lbr the Trust" an appraisal from a certified art

appraiser (AAA. ASA. or ISA). conducted in accordance u,ith the industry's generall1' accepted

appraisal practices, for    the work of art ou,ned bv Asher.    and upon a final determination b1'

 Christie's that the appraised *'orks are valued at not less than a total appraised value of at least

 5260.215.83 (150% of the Spoelstra Judgment Amount) ("Appraised Work(s)"):




                                                     4
         Case 1:15-cv-08800-JPO Document 101 Filed 09/10/19 Page 5 of 8



       2.       Asher was to provide proof of his ownership by August 23,2019, said proof of

ownership to be supported by written, verifiable independent documentation, not founded solely

upon the personal testimony or representations of Asher, and Asher provided documentation of a

work identified as "Sculpture by P. Calzolat'r entitled 'Cinghie [avido, mio nome, ripetuto,

nebuloso, farfellesco]' 1969," in which he hereby grants a security interest to the Trust for the

purposes stated herein;

       3.      Upon acceptance of the Appraised Work         as collateral by the Trust, the Trust   will

prepare, and Asher   will   execute as requested by the Trust, any documents necessary to perfect the

security interest in the Appraised Work, including but not limited to UCC financing statement(s),

appropriate for filing and/or recordation in any relevant jurisdiction;

       4.      Asher     will   cause the Appraised Work accepted as security          for the   Trust's

forbearance   to be stored in a licensed and insured art storage facility (as documented by            a

warehouse receipt), unless and until delivered to Christie's   for private sale, and if not sold, for the

November auction(s), (and then in Christie's custody) until proceeds of sale are received;

       5.       In the case of a private sale, the Trust will file a termination and/or release of the

UCC financing statement(s). and a like document fbr any fi1ing outside the USA, fbr the Appraised

Work immediatel,v upon its counsel receiving a copy of Christie's invoice to the buyer. In the case

of auction. the Trust will fi1e a termination and/or release of the UCC financing statement(s). and

a iike document fbr an-v filing outside the USA. upon its counsel receiving Christie's w.ritten

confirmation of the net proceeds of sale:

       6.       In order to accommodate Christie's policies, Asher will authorize and instruct

Christie's to remit payment of the Spoelstra Judgment Amount, by wire, to the trust account of his

cotrnsel, Franzino   &   Scher, who   will in tum wire the Spoelstra Judgment Amount to Garman



                                                    5
          Case 1:15-cv-08800-JPO Document 101 Filed 09/10/19 Page 6 of 8



Turner Gordon's client trust account, on or before December 21 " 2019 . Proof of authorization and

instruction shall be provided to the Trust immediatel,v.

        Upon full pa-vment fiom Christie's to the Trust of the Spoelstra Judgment Amount. the

Trust r.l.ill submit to the Estate's counsel lbr filing the original2202 Agreement. pursuant to the

Courl's Order of June 28.2019 (Dkt. 209).

        The Parties further stipulate that the Stipulation and Order (Dkt. 192). entered October 12.

2018. and the Amendment to Stipulation and Order (Dkt. 209). entered June 28. 2019. shall in all

other respects remain in full fbrce and efTect. except as modified by the Courl's Order dated Ma1'

9.2019.

        If the Estate fails to do an,v of the things enumerated above" or othern'ise violates or   an,v   of

the terms of the Court's Orders that remain in effect. then the Trust's fbrbearance rvill immediatell.

cease. and upon request   of the Trust the Court will enter a judgment of contempt against Asher.

individuall1,. and as executor   of the Estate. including a judgment for the Spoelsta        Judgment


Amount. along u,ith interest on that amount at the legal rate fiom.Iuly 5. 2019. the Trust's attorne,v

fees and costs incuned to enforce the terms of this Court's Orders from Jul-v 5. 2019 foru'ard. and

any other remedies or sanctions the Court deems ploper at that time.


        Dated:                   .2019




                                                   6
Case 1:15-cv-08800-JPO Document 101 Filed 09/10/19 Page 7 of 8



          1lvl11
 New York, New York
                              For the United States

                                     GEOFFREY S. BERMAN
                                     United States Attorney for the
                                                      ofNew York

                              By:

                                                      States Attorneys
                                     86 Chambers Street, 3rd   floor
                                     New York, NY 10007
                                     Telephone: Q12) 637-2663




 Dated:               ,2019
 Las Vegas, Nevada
                              For Peter Lazare as Trustee of the Edelman Trust:

                                     GARMAN TURNER GORDON LLP

                              By:
                                     ERIC OLSEN
                                     650 White Ddve, Suite 100
                                     Las Vegas,   NV 89119
                                     Telephone: (725) 777 SAAA

 Dated:                z0l9
 New York, New York
                              For Asher Edelman as Executor of the Ash Estate:

                                     FRANZINO & SCIIER, LLC

                              By:
                                     FRANK FRANZINO
                                     120 West 45 St., #2801
                                     New York, NY 10036
                                     Telephone: {21D 23A-1140


 IT IS SO ORDERED,



                              HONORABLE J. PAUL OETKEN

                                 7
Case 1:15-cv-08800-JPO Document 101 Filed 09/10/19 Page 8 of 8




 New York, New York
                               For the United States:

                                      GEOFFREY S. BERMAN
                                      United States Attorney for the
                                      Southern District of New York

                               By:
                                      JENNIFER JUDE
                                      Assistant United States Attorneys
                                      86 Chambers Street, 3rd floor
                                      New York, NY 10007
                                      Telephone: (212) 637-2663




       ----�
 Dated:�    l{     2019
 Las Vegas, Nevada
                               For Peter Lazare as Trustee of the Edelman Trust:

                                      GA  ORDON LLP
                                        ��
                               By:
                                      ERJC OLSEN
                                      650 White Drive, Suite 100
                                      Las Vegas, NV 89119
                                      Telephone: (725) 777-3000

 Dated: � Vi          , 2019
 New York, New York
                               For Asher Edelman as Executor of the Ash Estate:



                               B y:
                                      FRA
                                      120 West 45 St., #280
                                      New York, NY 10036
                                      Telephone: (212) 230-1140


 IT IS SO ORDERED.
 Dated: September 10, 2019
 New York, New York
                               HONORABLE J. PAUL OETKEN

                                  7
